ITEMID: 001-67786
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: D.H. v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr D.H., is a Slovakian national, who was born in 1966 and lives in H. He was represented before the Court by Ms Z. Dlugošová, a lawyer practising in Bratislava.
On 7 December 1999 the car driven by the applicant collided with a different car at a road crossing in Trnava. No one was injured and the police found no alcohol on the drivers’ breath. The police withheld the driving licence from the applicant on the spot.
On 9 December 1999 the District Road Traffic Inspectorate in Trnava decided that the driving licence would not be restored to the applicant prior to a final decision on the case. The decision stated that the applicant had not respected a red traffic light and that it could be reasonably expected that a court or other competent authority would prohibit him from driving motor vehicles. Reference was made to Section 66(1)(a) of the Road Traffic Act.
On 14 December 1999 the applicant appealed. He alleged that the decision was based on the false statement of the other driver. The applicant argued that a witness had confirmed that the traffic light had been green when he had entered the crossing.
On 4 January 2000 the Regional Road Traffic Inspectorate in Trnava upheld the decision of 9 December 1999. The Regional Inspectorate held that it was irrelevant for the purpose of the decision on withdrawal of the driving licence how the matter was qualified from the point of view of the criminal law or minor offences law. The Regional Inspectorate had regard to the facts of the case as established at that time. The reasons invoked by the applicant were irrelevant in the context of deciding on the withdrawal of the driving licence. The applicant had to submit his objections or proofs in the context of the proceedings on the minor offence which was imputed to him.
On 25 January 2000 the District Road Traffic Inspectorate in Trnava found that the applicant had not complied with the Road Traffic Act thereby committing a minor offence under Section 22(1)(b) of the Minor Offences Act of 1990. A fine of 3,000 Slovakian korunas (SKK) was imposed on the applicant and he was prohibited from driving motor vehicles for ten months. The period from 7 December 1999 when the police had withheld the applicant’s driving licence was to be deducted from the above period of ten months. The police authority established that the applicant had failed to respect a red traffic light and had thereby caused the accident.
On 7 February 2000 the applicant appealed and argued that the investigation had been flawed.
On 6 March 2000 the Regional Road Traffic Inspectorate in Trnava quashed the first instance decision for procedural shortcomings. It ordered the District Inspectorate to obtain an expert opinion and to take further evidence with a view to establishing the relevant facts.
On 24 March 2000 the applicant requested that his driving licence should be restored to him.
On 30 March 2000 the District Road Traffic Inspectorate in Trnava informed the applicant that the reasons for withdrawal of his driving licence as set out in the decision of 9 December 1999 still existed.
On 30 March 2000 the District Inspectorate stayed the proceedings concerning the minor offence of which the applicant was accused on the ground that an expert opinion had to be obtained. On the same day an expert was appointed.
On 9 June 2000 the applicant requested the Regional Inspectorate in Trnava to determine the case as the length of the proceedings was excessive.
On 4 July 2000 the District Road Traffic Inspectorate informed the applicant that the case could not be proceeded with as the expert had failed to submit his opinion.
On 6 July 2000 the applicant asked the Presidium of the Police Corps to quash the above decision of 4 January 2000 relating to the withdrawal of his driving licence.
The expert submitted his opinion on 25 August 2000.
On 7 September 2000 the District Road Traffic Inspectorate informed the applicant that the case could not be dealt with as the file had been submitted to institutions to which the applicant had complained about shortcomings in the proceedings.
On 16 October 2000 the District Inspectorate returned the driving licence to the applicant. The relevant police note states that the reasons for withholding the driving licence had ceased to exist on 8 October 2000. Reference was made to the decision of 25 January 2000 under which the applicant had been prohibited from driving motor vehicles for ten months. The document further reads as follows:
“For this reason, and even in the event that [the applicant] were again to be examined in respect of the minor offence in question, he could be prohibited from driving for the said ten months. This period expired on 8 October 2000. For this reason the driving licence will be returned to [the applicant] which does not mean that the case is closed.”
On 3 November 2000 the District Prosecutor’s Office in Trnava found, in reply to the applicant’s complaint, that the District Inspectorate in Trnava had acted erroneously in that it had stayed the proceedings pending the submission of an expert opinion and that it had not used all available means with a view to obtaining the expert opinion without unjustified delay. The administrative authority had not displayed due diligence when proceeding with the case. The public prosecutor therefore asked the District Road Traffic Inspectorate in Trnava to remedy the shortcomings found.
On 17 November 2000 the District Road Traffic Inspectorate again found that the applicant had committed a minor offence under Section 22(1)(b) of the Minor Offences Act of 1990. A fine of SKK 3,000 was imposed on the applicant and he was prohibited from driving motor vehicles for ten months including the period during which the driving licence had been withdrawn from him. The decision stated that an appeal with suspensive effect could be filed against it.
On 30 November 2000 the applicant appealed.
On 13 December 2000 the Regional Road Traffic Inspectorate in Trnava discontinued the proceedings. The decision referred to Section 76(1)(f) of the Minor Offence Act of 1990 and it stated that the liability for the minor offence in question had lapsed as one year had passed since the date when it had been committed. Since the applicant could no longer be held liable for any minor offence arising out of the above accident, the reason for proceeding with the case had fallen away.
The applicant submits that he cannot claim compensation for damage which he suffered as a result of the accident of 7 December 1999 as a claim for compensation on the basis of the compulsory insurance of motor vehicles is dependent on the result of the police investigation. He further submits that he learned, on 26 January 2000, that the insurance company had informed the other driver involved in the accident that it had arranged for him to be compensated from the applicant’s insurance having regard to the outcome of the examination of the accident.
Section 66(1)(a) entitles the police to withhold a driving licence from a driver who grossly violates the Road Traffic Act or other generally binding rule relating to it and thereby directly threatens the security or disturbs the smooth flow of road traffic or causes a road traffic accident.
Section 66(4) provides that a District Road Traffic Inspectorate is to deliver a decision, within fifteen days, on the withdrawal of a person’s driving licence where the reasons for withholding the licence continue or where it can be reasonably expected that a court or a different competent authority will prohibit its holder from driving motor vehicles. Otherwise the driving licence is to be restored to the person concerned without delay.
Under paragraph 6 of Section 66, the authorities dealing with the case have to examine at all stages of the proceedings whether the reasons for withholding a person’s driving licence still exist. When such reasons fall away, the driving licence is to be restored to its owner without delay.
Section 124(6)(d) excludes the application of the general rules on administrative proceedings to decisions under Section 66(1) relating to the withdrawal of a driving licence.
Section 20 provides that a minor offence cannot be examined, inter alia, after the lapse of one year from the moment when it was committed.
Section 22(1)(b) governs minor offences against road traffic security. It extends to cases where a person violates the relevant regulations and thereby puts in danger the security of road traffic, disturbs its smooth flow or causes an accident. Paragraph 2 provides that a person who committed such a minor offence can be fined up to SKK 5,000 and he or she can be prohibited from driving motor vehicles for a period up to one year.
Pursuant to Section 76(1)(f) an administrative authority discontinues proceedings relating to a minor offence where the liability for such minor offence has ceased to exist.
Under Section 83(2) and (3), participants in administrative proceedings can seek a judicial review of the decision on a minor offence after the exhaustion of the ordinary remedies in the context of administrative proceedings.
